UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7514



WILLARD LEE MARTIN, JR.,

                                            Petitioner - Appellant,

          versus


THEODIS BECK, Secretary of the North Carolina
Department of Corrections,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.   Wallace Wade Dixon,
Magistrate Judge. (CA-02-189-1)


Submitted:   December 19, 2002            Decided:   January 6, 2003


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


J. Phillip Griffin, NORTH CAROLINA PRISONER LEGAL SERVICES, INC.,
Raleigh, North Carolina, for Appellant. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willard Lee Martin seeks to appeal the magistrate judge’s

order denying relief on his motion filed under 28 U.S.C. § 2254

(2000).*    We have reviewed the record and conclude for the reasons

stated     by   the   magistrate    judge   that   Martin   has   not   made   a

substantial showing of the denial of a constitutional right.               See

Martin v. Beck, No. CA-02-189-1 (M.D.N.C., filed Aug. 30, 2002;

entered Sept. 3, 2002).            Accordingly, we deny a certificate of

appealability and dismiss the appeal.              See 28 U.S.C. § 2253(c)

(2000).     We deny leave to proceed in forma pauperis on appeal.              We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                    DISMISSED




     *
       The parties consented to the jurisdiction of the magistrate
judge pursuant to 28 U.S.C. § 636(c) (2000).


                                        2